Case 1:19-cv-11018-AT-KNF Document 59 Filed 06/01/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CONTRARIAN CAPITAL MANAGEMENT,
L.L.C., CONTRARIAN CAPITAL FUND I, L-P.,
CONTRARIAN DOME DU GOUTER MASTER
FUND, LP, CONTRARIAN CAPITAL SENIOR
SECURED, L.P., CONTRARIAN EM IL, LP,
CONTRARIAN EMERGING MARKETS, L.P.,
POLONIUS HOLDINGS, LLC, and
CONTRARIAN FUNDS, L.L.C.,

Plaintiffs,
-against-

BOLIVARIAN REPUBLIC OF VENEZUELA,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _6/1/2020

 

19 Civ. 11018 (AT)

ORDER

The Court having reviewed the parties’ pre-motion letters dated May 22 and May 29, 2020,

ECF Nos. 55, 56, 57, 58, it is ORDERED that:

1. By June 15, 2020, Plaintiffs shall file their motion for summary judgment;
2. By July 13, 2020, Defendant shall file its opposition to Plaintiffs’ motion for summary

judgment, and its motion for a stay;

3. By July 27, 2020, Plaintiffs shall file any reply in support of their motion for summary
judgment, and their opposition to Defendant’s motion for a stay;
4. By August 10, 2020, Defendant shall file any reply in support of its motion for a stay.

The case management conference scheduled for June 9, 2020, is ADJOURNED sine die.

SO ORDERED.

Dated: June 1, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
